DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/041,225, last communication received on 12/16/2020. Claims 1-16 are pending; claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 and 12/16/2020 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0006806 A1 to Schwarz et al. (hereinafter Schwarz) in view of Y.-K. Wang et al., "RTP Payload Format for High Efficiency Video Coding (HEVC)," 2016, Internet Engineering Task Force (IETF), https://datatracker.ietf.org/doc/html/rfc7798 (hereinafter Wang).

As to claim 1, Schwarz teaches a method for processing point cloud data in an electronic device (There are disclosed various methods, apparatuses and computer program products for volumetric video encoding and decoding. In some embodiments, the video encoding comprises obtaining a volumetric content containing visual information of three-dimensional objects; generating at least one patch by projecting the visual information of three-dimensional objects of the volumetric content to at least one projection plane, Schwarz, Abstract), the method comprising:
The geometry image and the texture image may be padded 804 to fill the complete 2D image by an image padding element 910. The padded geometry image and the padded texture image are provided to a video compression element 912 for compressing 805 the padded geometry image and the padded texture image, from which the compressed geometry and texture images are provided, for example, to a multiplexer 914 which multiplexes 806 the input data to a compressed bitstream(s), Schwarz, [0136]-[0161], Fig. 8-9); and
wherein the plurality of data components comprise at least one layer-specific geometry data, at least one layer-specific texture data, auxiliary patch information, and occupancy (map) information (The geometry image and the texture image may be padded 804 to fill the complete 2D image by an image padding element 910. The padded geometry image and the padded texture image are provided to a video compression element 912 for compressing 805 the padded geometry image and the padded texture image, from which the compressed geometry and texture images are provided, for example, to a multiplexer 914 which multiplexes 806 the input data to a compressed bitstream(s), Schwarz, [0136]-[0161], Fig. 8-9).
Schwarz does not explicitly discloses generating a plurality of access units (AUs) based on a plurality of type-specific data components by dividing the bitstream, wherein a size of each of the plurality of AUs matches a maximum transmission unit (MTU) in a network.
Wang discloses generating a plurality of access units (AUs) based on a plurality of data components by dividing a bitstream, wherein a size of each of the plurality of slices (in contrast to some of the other tools mentioned below) also serve as the key mechanism for bitstream partitioning to match Maximum Transfer Unit (MTU) size requirements, due to the in-picture independence of slices and the fact that each regular slice is encapsulated in its own NAL unit.  In many cases, the goal of parallelization and the goal of MTU size matching can place contradicting demands to the slice layout in a picture.  The realization of this situation led to the development of the more advanced tools mentioned below, Wang, 1.1.3.  Parallel Processing Support).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate slices and match Maximum Transmission Unit MTU size as taught by Wang to modify the method of Schwarz in order to provide better possibilities for parallelization.

As to claim 2, Schwarz-Wang discloses the method of claim 1, wherein the each of the plurality of AUs comprises a header, wherein the header comprises information about a type of a data component included in the payload of the AU (This field specifies the NAL unit type as defined in Table 7-1 of [HEVC], Wang, 1.1.4. NAL Unit Header) and an identifier of a PCC frame to which the AU is applicable (nuh_layer_id, Wang, 1.1.4. NAL Unit Header, 4.2. Payload Header Usage).

As to claim 3, Schwarz-Wang discloses the method of claim 2, wherein the header further comprises information about a coding type applied to the data Wang, 1.1.4. NAL Unit Header, 4.2. Payload Header Usage).

As to claim 4, Schwarz-Wang discloses the method of claim 1, further comprising interleaving the plurality of AUs (The geometry image and the texture image may be padded 804 to fill the complete 2D image by an image padding element 910, Schwarz, [0136]-[0161], Fig. 8-9).

As to claim 5, Schwarz-Wang discloses the method of claim 1, wherein the data component included in the payload of the each of the plurality of AUs is identified by explicit signaling (Wang, 1.1.4. NAL Unit Header, 4.2. Payload Header Usage).

As to claim 6, Schwarz-Wang discloses the method of claim 1, wherein a coding type applied to the at least one layer-specific geometry data and the at least one layer-specific texture data is a video coding scheme (The padded geometry image and the padded texture image are provided to a video compression element 912 for compressing 805 the padded geometry image and the padded texture image, Schwarz, [0136]-[0161], Fig. 8-9), and a coding type applied to the auxiliary patch information is an arithmetic coding scheme (There may also be an occupancy map compression element 916 and an auxiliary patch information compression element 918 for compressing an occupancy map and auxiliary patch information, respectively, Schwarz, [0136]-[0161], Fig. 8-9).

Schwarz-Wang discloses the method of claim 1, further comprising generating an AU based on meta data regarding the plurality of type-specific data components (Wang, 1.1.3.  Parallel Processing Support).

As to claim 8, Schwarz-Wang discloses the method of claim 1, wherein the generating of the AU comprises: dividing the bitstream into a plurality of type-specific data components (An image generation process performs 803 both a geometry image generation 906 and a texture image generation 908 by applying the 3D to 2D mapping computed during the packing process to store the geometry and texture of the point cloud as images, Schwarz, [0136]-[0161], Fig. 8-9); and generating AUs by using the plurality of type-specific data components (Wang, 1.1.3.  Parallel Processing Support).

As to claims 9-16, the same reasoning applies mutatis mutandis to the corresponding electronic device claims 9-16. Accordingly, claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        11/15/2021